Gathering as we are on the eve of the seventy-fifth anniversary of the founding of the United Nations, undertaking a range of summits on addressing climate action, financing for development, health, the Sustainable Development Goals and the immediate challenges facing small island developing States, we can be in no doubt not only as to the complexity and interdependence of the world that we inhabit today but also about the interacting crises now facing us that cannot be avoided — an ecological crisis affecting our very existence and a global crisis of deepening inequality and a loss of social cohesion that creates a crisis of institutional credibility. These crises all have their origin in a global failure in relation to inclusively meeting global human needs.
On occasions such as this, we all are challenged to ask ourselves at the deepest level if we are being true to the values and principles of the Charter of the United Nations. Are those values and principles informing our practices as States Members of the United Nations? Are they being invoked to face the challenges that we are debating this week?
For so many, such questions evoke life-and- death realities. As we meet, the United Nations and its agencies are under attack, whether through underfunding or withdrawal of support, and now so often by the explicit promotion of the narrowest version of a theory of interests by some of the most powerful, which is the very antithesis of the multilateralism that the Charter demands.
Ireland believes in the United Nations, supports its aims and is anxious to become ever more involved in its work. We must therefore not be hesitant in speaking of how over the years the United Nations and multilateralism have driven major advances for people across the world, building programmes for poverty alleviation, better health care and education, women’s empowerment and freedom from violence.
It is multilateralism, too, that has enabled us to develop mechanisms for conflict resolution, peacekeeping and peacebuilding. The progress made in the development of international law is a testament to the significant steps for humankind that we can take when the international community works in harmony. This week we must therefore defend, reinforce and advocate for the strengthening of multilateralism.
For us in my country, Ireland, the United Nations anchors our foreign policy. Its Charter, institutions and personnel constitute a prism through which we view our situation in the world and how we wish our practices to be perceived and judged in the world. We view the United Nations as that special institution where newly free nations have found a home after their struggles for independence and their emergence from the shadows, legacies and distortions of imperialism. We see the United Nations as a forum that has been provided to give a voice to the voiceless, the marginalized and those lacking power and wealth. For so many, it is the only such forum available to them — and it is all the more important for that.
For Ireland, too, the United Nations is also a great peace project, one that strives for fair and sustainable global development, for the resolution of conflicts, both ancient and new, and for the support of the many fleeing war, persecution, famine and natural disasters. I suggest that for all of us the United Nations must be a house of hope. It is a house where words have sought to matter, where words must carry hope. We must think of what hope was felt, for example, in the galleries of those who came in their early days of independence to the United Nations.
Remembering this legacy, I could not speak here today in good faith or with authenticity in relation to the Charter without acknowledging that the international order is now again under grave pressure. The very idea of a rules-based order is being called into question and undermined. The international institutions — admittedly flawed and imperfect — that have been nurtured since 1945 and have brought much benefit to our peoples are the subject of questioning, withdrawal of support and even attack.
The partnership, cooperation, mutual trust and respect that are at the heart of multilateralism are embedded in the rule of law and in values that aim to protect all individuals on this planet and their rights, aspirations and dignity, values that do not have a single origin in time, culture or belief system. Multilateralism is, of course, in its best practice, a system that acknowledges its foundation on a principle of compromise, of shared vision, of finding the capacity to put oneself in the language, thoughts, culture and concerns of “the other”. It allows the large and small, the powerful and weak, to coexist in shared concern and joint prospect for the betterment of a shared world.
However, throughout the ages, as history has shown us, too many times the error that lay in the thinking of those who suggested that individual action, aggression or, as some might see it, adventurism was a better way forward than the cooperative world multilateralism offers. The call to more closely align our perspectives has never been more apposite. Our challenges have never been of such a global and momentous nature, and never more than today have the challenges and, frankly, the threats the world faces called out for us to recognize our collective responsibilities, including those of intergenerational justice.
To choose not to address those risks and challenges globally and multilaterally would be reckless. To reject the norms of collective, mutually respectful action taken together in favour of aggressive individual action, or to retreat to an old, false rhetoric of war, promises misery in the form of a continuity of instability, imbalance, social inequality and exploitation in every aspect of a potential shared life. It offers chaos and, almost inevitably, further conflict.
Ireland does not believe that conflict is endemic to any region of the world, to any people, class of values or belief system. We believe there are no conflicts that cannot be resolved when a real commitment is made to an understanding of the other, and when this understanding of the other is based on mutual work on agreement on post-conflict opportunities, the acceptance of alternative narratives of shared values, and, of course, the institutional support that gives continuity of peace processes. This is what informs our view of conflicts in the Middle East region, including the Israel-Palestine conflict. Ireland has experience of prolonged and at times seemingly intractable conflict and of the painstaking work and compromises that pave the way for a peace settlement. For this reason, the Israel-Palestine conflict resonates deeply with the Irish people.
From our own experiences, we have a deep sense of the centrality of national identity and a sense of belonging and how that persists through decades and centuries. Such a reality cannot be ignored, suppressed or circumvented. Peace processes have to find a way for different identities and narratives to coexist by creating a space where they no longer have to compete in a zero-sum game and by finding a way, through peace processes, to address historic and contemporary injustices. In the case of Israel and Palestine, we are more than ever convinced that the needs of both peoples can be fully achieved only through two independent, secure and sovereign States, coexisting side by side, in mutual recognition and peace.
Both peoples have so much to gain from this aspiration to creating a new and stable equilibrium. We do not say this lightly. We know from our own experience that it will be an immensely challenging task to achieve, requiring enormous courage and difficult compromises. No peace process is ever simple, linear or without cost. But the only way to achieve lasting peace is through negotiations between parties. Ireland and our European Union partners have made consistently clear that we will not recognize any changes to the pre-1967 borders, including those with regard to Jerusalem, other than those agreed by the parties. We, as an international community, must again ask the leaders on both sides of this conflict to sit down, face to face, without delay. We must restate that a negotiated peace agreement, based on two States, will command unprecedented support, goodwill and an international determination to assist and protect and defend that peace with all the means at our disposal.
In the absence of progress on the ground, we in this Hall have a collective responsibility to bring forward ideas drawing on our own experience to try to create and maintain momentum. On our own island, well before the negotiations that led to the Good Friday Agreement, we established a permanent secretariat to sit in continuous session, and it still sits today. Such structures can allow for the continuity of even the smallest achievements, the transcendence, too, of what might appear to be impossible differences, and the emergence of original proposals.
The challenges facing the international community today, interconnected and truly global as they are, are numerous, but none is more urgent than climate action. The devastating impact of Hurricane Dorian in the Bahamas tells us that the need for action is staring us in the face. We must show solidarity and support for the Bahamas and all countries on the front lines of the climate emergency that we are now experiencing. Climate change is moving so much faster than the efforts we are expending or enlisting to address it. Climate action is essential, of course, if we are to achieve the Sustainable Development Goals. The cost of inaction is catastrophic, far greater than what it will cost us to set out on a truly meaningful, corrective path. With the Paris Agreement, we have both the framework and the foundations to move forward.
The debate on climate action in some respects has not only continued to provide hope for those of us who place our faith in the multilateral system. It has been revelatory in demonstrating how global issues can be inclusive and how the voices of the small and less powerful can hold sway and provide such a powerful lead. In this regard, the role being played by, for example, small island developing States (SIDS) is exemplary. Drawing on their expertise and their stark experience, small island developing States have led the debate on climate change. As President of Ireland, I say to the representatives of small island developing States that they are challenging the status quo with very good reason, because their cultures and their very existence are at risk. They have a unique moral authority to speak out, for they are paying an immediate and intolerable price for a problem they did not create.
The international community must recognize vulnerability and value it as a driver for action. The commitments set out in the 2030 Agenda for Sustainable Development are collective commitments. That is where the strength of the United Nations lies. But our greatest challenge is in delivering the consciousness and the will to realize that the damaging, dysfunctional connection with which we have lived for four decades now between ecology, economy and society has brought us to the edge of a precipice. We need a paradigm shift in our thinking as to how we will combine ecology, economy and social life so as to be able to meet the greatest of human needs.
That connection with which we have lived for so long has not only been exploitive, it has failed on its own terms. We must embrace the paradigm shift that is necessary if we are to achieve the sustainability to which we committed in 2015 here in New York. We must see and promote the connection between the measures needed to respond to climate change, measures that will end the exclusions of global poverty and also meet the sufficiency needs of a global community in terms of food, nutrition, education, health and housing.
We will need to work together to muster the moral, intellectual and political courage to prevail in that to which we have committed to achieving, in the full knowledge that we will be opposed, at times divided, and that attempts to undermine us will be made by powerful, heavily resourced interests that cannot be held to account and that can purchase media space, interests that have often stolen concepts and language itself and that will seek to do so again.
We must all, both North and South on our shared vulnerable planet, muster the courage to take action. After all, even allowing for scientific innovations and improvements, we will have to make radical changes in the way we live, particularly those of us in the North. We cannot go on consuming as we are doing now, in which we are being consumed by our insatiable consumption.
There are grounds for hope for our making an appropriate response, I suggest. In many respects, and in so many places, the people have been giving public leadership in their response to assessments of the seriousness of the situation facing the global environment. Young people in particular have shown courage, innovation and resolve.
I agree with Secretary-General Guterres when he says that schoolchildren have grasped the urgency of climate action better than some global leaders. Having accepted the science, with which they are now more familiar than older generations, and understanding the consequences of our present models, they see not just the prospect of their futures but the ways of life and the biodiversity on which our planet’s life depends disappearing due to inaction and short-term thinking.
Young people and citizens of all generations are asking us now for more than a reassuring verbal response to climate change. They are seeking that authenticity that is revealed when words are turned into action. The citizens made aware are our allies for hope, responsibility and change. It is wrong to ask the United Nations as an institution to carry alone the burden of an authenticity that is the responsibility of us all. That responsibility is on all of us as leaders and citizens to encourage those with whom we share this fragile planet to create a yearning for that “vast and endless sea” of which the French writer Saint-Exupery spoke — a yearning for peace, justice and freedom for all from fear.
The challenges are enormous. So many young people worldwide are not allowed to achieve fulfilment, in employment, education or training. One in four are affected by conflict or violence. Millions of girls become mothers while they are still children themselves. We must create an environment in which young people, all of our people, are seen as citizens with equal rights and as members of our societies with full rights of participation.
Young people are now at the leading edge of the rapid technological revolution we are living through, and this is important, for much of the 2030 Agenda, the Paris Agreement on Climate Change and other international commitments can be delivered only with technological steps forward. For this to happen, we must ensure that technological advances serve all of humankind and that societies and their needs are the arrows, not the targets, for technology and its applications.
While technologies have made the world more connected, we can also witness the ways in which they can be misused to spread xenophobia or hateful rhetoric. It is essential that the fruits of new science and technology be used for the promotion and preservation of peace and not for a renewed pursuit and prosecution of war. This calls for a global-level institutional initiative that is effective and accountable in a multilateral way.
Ireland seeks to demonstrate its commitment to multilateralism in many practical ways. In the field of peacekeeping today there are more than 600 Irish Defence Forces personnel, women and men, deployed in United Nations missions, including more than 450 women and men on the United Nations Interim Force in Lebanon. United Nations peacekeeping has deep public support in Ireland, and we are proud as a people to be the highest per capita European Union contributor of troops to United Nations peacekeeping, with deployments to missions across the Middle East and Africa.
Ireland also remains strongly committed to the development work of the United Nations while, of course, realizing that development has to be redefined to adjust to new circumstances of sustainability. It cannot be an introduction or an extension of what is failing.
To give direction to our commitment, we launched a new international development policy with a realigned focus on four priorities: gender equality, climate action, good governance and the combat against poverty, all to be delivered within the framework of the Sustainable Development Goals.
An important element of our development policy is a small island developing States strategy, developed following research and consultation with our SIDS counterparts. It was an honour for me, as President of Ireland, to meet in Ireland with more than 30 Permanent Representatives of small island developing States when the strategy was launched earlier this year.
Ireland’s development policy also focuses heavily on humanitarian assistance and responses that are urgent and cannot be postponed. We will continue contributing to fragile and conflict-affected States with the goal of easing the plight of civilians in such places as the Central African Republic, Palestine, South Sudan, Syria and Yemen, and elsewhere. As we do so, we acknowledge that this is a response to what is urgent and cannot be postponed. We do not see humanitarian response as an alternative to the deep structural changes we need in relation to trade, debt, technology transfer and migration. They are simply inextricably intertwined.
As for migration, how we respond to the needs of those forced to leave their homes due to conflict and instability is a moral test of our times and our common humanity. I had the pleasure recently of hosting the United Nations High Commissioner for Refugees, Filippo Grandi, in Ireland. I introduced him to four families that have sought refuge in Ireland. At that meeting, at which Mr. Grandi once again spelled out the vital work that his Office is doing, all of us present were reminded that we are challenged to give authentic expression to what we mean by hospitality and to give meaning by our actions to our words.
I am very conscious of the fact that the most acute poverty is in zones of conflict and that displacement of our fellow global citizens is increasing, whether because of conflict, climate change or ethnic prejudice and hate. The Office of the United Nations High Commissioner for Refugees tells us that almost 71 million people have been forcibly displaced from their homes worldwide, with 26 million cross-border refugees.
It is important that the United Nations and all of us acknowledge the generosity of the many States that shoulder a heavy burden on the front line of this issue, States such as Bangladesh, Chad, Ethiopia, Iran, Jordan, Kenya, Lebanon, Pakistan, Turkey and Uganda. The peoples of these States humble us all by hosting great numbers of persons displaced by conflict in their neighbourhood regions, and in its turn Ireland will continue to support refugees and those vulnerable host communities that have set a worthy example, reminding us of what shared humanity should mean.
I applaud the leadership that Secretary-General Guterres continues to show on migration. Migration is central to our Irish consciousness. We are a migrant people on a migrant planet. We have always been so — from our origin, through our Great Famine, and into the modern period. Our country, which has historically seen people leave in their millions, is now a country of net immigration. Today, one in six of our population was born outside Ireland. We have been transformed from a place that people were forced to leave to one that now has the opportunity to be a real place of welcome.
I fully agree with the Secretary-General when he says that the only way for migration to be sustainable and safe rather than irregular and inhumane and dangerous is for it to be undertaken out of volition and not necessity, which means having integrated policies. The vast majority of the world’s migrants move between countries in a safe and orderly way. However, unregulated migration exacts a terrible human cost in lives lost at sea and across deserts and lives ruined at the hands of traffickers, unscrupulous employers and other exploiters. But then, too, how rarely it is that we hear of the positives, for example, the contribution of migrants to the economies and societies of so many Member States, or that 10 to 12 per cent of the global gross domestic product in any one of the last years was provided by migrants.
But whether their movement is voluntary or forced, all human beings must have their dignity upheld. A starting point for all of us — as the Global Compact for Safe, Orderly and Regular Migration (resolution 73/195) makes clear — is that in a world where so much of migration is made inescapable and necessary, it must be well managed and safe, not irregular and dangerous, which is something that can be achieved with goodwill and cooperation.
This session of the General Assembly will see some key moments for disarmament. We will mark the fiftieth anniversary of the entry into force of the Treaty on the Non-Proliferation Nuclear Weapons (NPT) at its tenth Review Conference. Proud of Ireland’s role in developing the NPT, I reiterate our commitment to a successful Review Conference in 2020. I hope that it sets a level of ambition for the total elimination of nuclear weapons, the only guarantee of our safety. It is for this reason that Ireland is a strong supporter of the Treaty on the Prohibition of Nuclear Weapons.
One of the greatest challenges we are facing today as global policymakers is how to anticipate and deal with such complex risks as those associated with new weapon technologies. While such advances in science and technology as artificial intelligence are progressing rapidly, with countless potential benefits to society, the international community must recognize and respond to the risks and threats posed by the incorporation of these new and emerging technologies into weapons and weapons systems. It is difficult for me to reconcile the rhetoric for peace I formally hear from countries with the same countries’ ever-increasing efforts aimed at acquiring a greater share of global armament sales.
Ireland is deeply concerned about the devastating impact of conflict on civilians. The protection of civilians and full compliance with international humanitarian law face new and greater challenges as warfare increasingly moves from open battlefields to urban settings. The use of explosive weapons in populated areas is a particular cause for concern. Ireland is proud to lead efforts to agree a political declaration among States, setting out how we as an international community can ensure full compliance with international humanitarian law. Indeed, I look forward to inviting States to Ireland next spring to agree on a political declaration focusing on the protection of civilians from the effects of explosive weapons in urban warfare.
Like many Member States, Ireland is also clear on the need to reform the Security Council. For any entity to have legitimacy, it must reflect the make-up of the world in which it exists and the people of the world in which it exists. Quite simply, as we all know, many areas of the world are either insufficiently represented on the Security Council or not at all. In particular, we continue to witness the historically unjust underrepresentation of Africa, which was still ruled by colonial Powers when the United Nations came into existence and the Security Council was established. We have heard so many powerful speeches from an Africa that wants to be an Africa that can be humane. I think Africans must be allowed to have a fair say in Council decisions affecting their own continent.
We also want to see consideration of a designated role for small island developing States. The increasing effect of climate change on international peace and security gives this proposal even greater urgency.
And just as the Security Council should reflect the composition of the United Nations membership, I want to repeat Ireland’s deeply held view that political reform of the Council must lead to a greater sense of participation, responsibility and ownership among the membership, something that we believe would be a positive for the functioning of the United Nations more widely, as well as more just. As we have said before, if the power of evidence and argument is to mean anything, then Ireland will keep trying to build a coalition for change.
Ireland will always value how the United Nations brings and can bring out what is best in us. We will continue to seek opportunities to test ourselves against what we aspire to be, including the achievement of the requirements of a new paradigm that combines ecology, social justice and economy — to which I would add cultural diversity — in a way that achieves sustainability and social cohesion and sufficiently meets global needs. These are the values that are the driving force behind Ireland’s candidacy for the Security Council for the 2021-2022 term.
We do not seek the support of the nations of the world to advance any narrow version of enlightened self-interest. We seek support for the opportunity to once again be measured against aspiration, by the ideals of the Charter and our ability to contribute and help shape societies seeking to achieve equality, deepen democracy, build an enduring peace, and do so with a shared purpose and a consistent transparent practice.
